By Judge Kenneth E. Trabue
I have reviewed the pleadings, the briefs, and have considered the oral argument presented on August 27, 1993.
The demurrer is overruled. The title to the real estate in question fell to and vested in the daughters upon their mother’s death. The executor was given no right, title, or interest in the real estate but only the naked power to sell pursuant to the general powers of an executor under Va. Code § 64.1-57 (1991). The will in no way vested any interest in the real estate in the executor or in the estate.
It is true that the executor had the power to execute the deed of sale, and that was accomplished. The daughters’ interest in their mother’s estate was divested. Yamada v. McLeod, 243 Va. 426 (1992). This divestiture, however, did not retroactively dissolve the interest vested in the daughters at the time of their mother’s death, and it did not have the legal effect of extinguishing any judgment lien of a creditor of the devisees which had been perfected or had attached to any interest in the land prior to the execution of the deed.